DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This communication is in response to the Amendment filed 01/07/2022.

Response to Arguments
Claims 1, 4 – 7, 9, 10 and 21 – 27 are pending in this Office Action. After a further search and a thorough examination of the present application, claims 1, 4 – 7, 9, 10 and 21 – 27 remain rejected.  
Applicant's arguments filed with respect to claims 1, 4 – 7, 9, 10 and 21 – 27 have been fully considered but they are not persuasive. 

Applicant argues that there is no teaching in Rosikiewicz and Prahlad of a "storage policy" that is "stored separately from secondary copies of data, and comprises one or more parameters for scheduling backup operations on data assigned to the storage policy". 
Applicant presents the same argument from previous response. Applicant still argues primarily that Rosikiewicz does not teach the limitation. Applicant only presents specific arguments against citations of Rosikiewicz and nothing against the citations of Prahlad. Examiner would like to point out that the examiner uses the combination with Prahlad to teach the limitation being argued. Furthermore, Examiner request applicant to present support from the specification for the amendments presented in the claims dated 01/07/2022. In response to Applicant’s argument, the Examiner continues to disagree and submits that Rosikiewicz in combination with Prahlad teaches that the storage policy is stored separately from secondary copies of data and comprises one or more parameters for scheduling backup operations on data assigned to the storage policy. First, claim 1 (and 21) recites that the storage policy is a logical container that is stored separately from the secondary copies. Prahlad teaches that in storage operations backups are made at the server or client and then transferred to be stored to media agent which refers to storage policies, schedule policies to choose a secondary storage device. In paragraph 28, “Storage policies may be stored in storage manager 210, or may be stored in other resources, such as a global manager, a media agent, and so on”, Prahlad teaches that storage policies may be stored in storage manager, or may be stored in other resources, such as a global manager, a media agent. These different options teach that the storage policy is stored separately from the secondary copies of data in some embodiments.  Second, claim 1 (and 21) recites that the "logical container" "comprises one or more parameters for scheduling backup operations on data assigned to the storage policy."  Prahlad in paragraph 28 “a storage policy includes a set of preferences or other criteria to be considered during storage operations. The storage policy may determine or define a storage location and/or set of preferences about how the system transfers data to the location and what processes the system performs on the data before, during, or after the data transfer. In some cases, a storage policy may define a logical bucket in which to transfer, store or copy data from a source to a data store, such as storage media”, teaches that a storage policy (‘logical container’) includes a set of preferences or other criteria to be considered during storage operations, these preferences or criteria is understood as parameters for performing the data storage and transfer operations. In the disclosure of the instant application paragraphs 117, 218 and 279 define a set of parameters as criteria and rules. In paragraph 29 “Database 213 or another data structure may store storage policies, schedule policies, retention policies, or other information, such as historical storage statistics, storage trend statistics”, Prahlad teaches the schedule policies which control the scheduling of the jobs. Third, "the one or more parameters" in the present application, are for scheduling backup operations. Prahlad in paragraph 28 teaches that the system performs storage operations based on storage policies and a storage policy (‘logical container’) includes a set of preferences or other criteria to be considered during storage operations. This a set of preferences or other criteria is understood as the parameters for backup operations. Paragraph 21, teaches that the system refers to storage policies, schedule policies, and/retention policies (and other policies) to choose a secondary storage device that receives data and transfers data to attached secondary storage devices. In paragraphs 28 and 29, the set of preferences or other criteria of schedule policies would be guiding the scheduling backup operations. Fourth, "the one or more parameters" in the present application, are for scheduling backup operations.  Prahlad in paragraph 28 teaches that a storage policy (‘logical container’) includes a set of preferences or other criteria to be considered during storage operations. Paragraph 29 teaches the schedule policies along with storage policies. Paragraph 21 teaches that the system refers to storage policies, schedule policies, and/retention policies (and other policies) to perform storage operations based on policies. 
Remaining claims in instant application recite the same subject matter and for the same reasons as cited above the rejection is maintained. Hence, Applicant’s arguments do not distinguish the claimed invention over the prior art of record. In light of the foregoing arguments, the 103 rejections are maintained.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The term “is facilitated by” in claims 1 and 21 is a relative term which renders the claim indefinite. The term “is facilitated by” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The specification does not provide support or any specific meaning about the backup procedure being facilitated by a media agent. It is not clear what entails in the meaning of “facilitated”, and thus it is also not clear what the amendment/limitation is adding to the scope of the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 4 – 7, 9, 10 and 21 – 27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rosikiewicz et al. (US 2010/0262585 A1) (hereinafter ‘Rosikiewicz’) further in view of Prahlad et al. (US 2010/0070466) (hereinafter ‘Prahlad’).

With respect to claim 1, 21,
Rosikiewicz discloses a computer implemented method, the method comprising: 
receiving an instruction to perform a file restore associated with a virtual machine backed up by a block-level backup procedure (paragraph 9, 21, 41 teach file restoration where the backup is done on a block level, Rosikiewicz), 
wherein the virtual machine is associated with a host operating system having a file allocation table (FAT) (paragraph 9 and 49 disclose the use of a file allocation system (FAT), Rosikiewicz), 
wherein virtual files associated with the virtual machine were backed up by a block-level backup procedure initiated according to a storage policy (paragraph 20 and 50 which teaches a container file which is understood as the storage policy/logical container having parameters for the backup/restore performed, Rosikiewicz), 
wherein during the block-level backup procedure, file information for each virtual file and a location of a corresponding block of data in a secondary storage device  are stored in an index (paragraph 21 teaches the backup set  is represented by at least one backup datablock and an index file, paragraph 42, 45 teaches that the index file may include a list of data blocks, a hash value that uniquely identifies a data block, date and time of backup, and source and destination locations, Rosikiewicz); 
in response to receiving the instruction to perform a file restore, creating a file level table of the virtual files backed up by the block-level backup procedure based on the file information stored in the index (figure 4, 5, paragraph 49 – 50 teach file level restoration with memory allocation and consultation with an index file to perform the identification of data blocks at least one of volume information, such as a partition table, file allocation table, a master boot record, and the like, may be identified and then mounted as a virtual filesystem. The virtual filesystem driver processes volume information contained within the data block, and/or processes block identification information stored within the index file, to obtain information relating to the content of the backup set, Rosikiewicz); 
automatically displaying the file level table to a user on a graphical user interface (GUI) (paragraph 49 – 50 teach the presentation using an interface to the user, Rosikiewicz);  
receiving an indication of a selected file to restore from the file level table (paragraph 49 – 50 teaches the acceptance of selection and causing the self-restoring file to perform restoration, Rosikiewicz) and 
restoring the selected file using the location of the corresponding block of data in the secondary storage device (paragraph 49 – 50 teaches that the restoration takes place using the location of the data in the backup, Rosikiewicz).
Rosikiewicz teaches a container file which is understood as the storage policy but does not teach wherein the storage policy is stored separately from secondary copies of data and comprises one or more parameters for scheduling backup operations on data assigned to the storage policy, the backup procedure is facilitated by a media agent and wherein the data assigned to the storage policy spans a plurality of virtual machines, as claimed.
However, Prahlad teaches that the storage policy is stored separately from secondary copies of data and comprises one or more parameters for scheduling backup operations on data assigned to the storage policy. In paragraph 21, Prahlad teaches that in storage operations backups are made at the server or client and then transferred to be stored to media agent which refers to storage policies, schedule policies to choose a secondary storage device. In paragraph 28, Prahlad teaches that storage policies may be stored in storage manager, or may be stored in other resources, such as a global manager, a media agent. These different options teach that the storage policy is stored separately from the secondary copies of data in some embodiments. Paragraph 28 also teaches that a storage policy includes a set of preferences or other criteria to be considered during storage operations, these preferences or criteria is understood as parameters for performing the data storage and transfer operations. In paragraph 29, Prahlad teaches the schedule policies which control the scheduling of the jobs along with paragraph 45, which teaches time-based criteria within storage policies. In paragraph 49 Prahlad teaches the block-level backup procedure is facilitated by a media agent, stating that the system may review a storage policy to select a media agent, based on instructions within the storage policy, followed by the system optionally updating a file allocation table for the file system associated with the network attached storage device. The network attached storage device via the media agent stores the data from the blocks to a secondary storage device. In paragraph 33 Prahlad teaches the data assigned to the storage policy spans a plurality of virtual machines. Prahlad teaches that the network attached storage device may include multiple media agents externally attached to the network attached storage device. The network attached storage device may expand its data storage capabilities by adding media agents as well as other components.
Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to have modified Rosikiewicz and combine the references of record since they are directed to the same field of study, namely, backup and restoration of files. Furthermore, Prahlad’s method performs chunk-based migration of data and the data migration component may determine that a certain number of blocks of a file have not been modified or called by a file system within a certain time period, and migrate these blocks to secondary storage thus saving up space, paragraphs 17 – 18. 
With respect to claim 4, 22,
Rosikiewicz as modified discloses the method of claim 1 wherein the index associates location information from the block-level backup procedure with the file information from the FAT (paragraph 49 – 50, Prahlad).With respect to claim 5, 
Rosikiewicz as modified discloses the method of claim 4 wherein the file information from the FAT is obtained by the media agent associated with the secondary storage (paragraph 49 & 59, Prahlad).With respect to claim 6, 24,
Rosikiewicz as modified discloses the method of claim1 wherein the method is further configured to automatically restore one or more transferred blocks of data in the secondary storage device that are associated with at least the portion of the selected file without restoring transferred blocks of data associated with other than the selected file to create restored blocks of data (paragraph 39 & 66, Prahlad).With respect to claim 7, 25,
Rosikiewicz as modified discloses the method of claim 1 wherein the file information from the FAT comprises, for each virtual file, file metadata including a linked list of one or more clusters across which the virtual file is stored on a data store and a file name (e.g., per storage management interface applications elements 210, 214, Fig. 2 with associated texts such as paragraph 28 – 29 & Fig. 3 with associated texts, Prahlad).With respect to claim 9, 26,
Rosikiewicz as modified discloses the method of claim 1 wherein the file level table further comprises a listing of protected versions of each virtual file and a date of each protected version and the indication further comprises the date of the protected version of the selected file (paragraph 51 – 57, Prahlad).With respect to claim 10, 27,
Rosikiewicz as modified discloses the method of claim 1 wherein the media agent retrieves the file information from the FAT and adds the file information to a media agent index associated with the media agent for each virtual file in each block of data backed up by the block-level backup procedure (paragraph 26, 28, 40 – 45 & Figs 7-9 with associated texts, Prahlad).

With respect to claim 23, 
Rosikiewicz as modified discloses the method of claim 4 wherein the media agent associated with the secondary storage device creates the file level table by accessing the index (paragraph 49 & 59, Prahlad).


Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
1) U.S. Patent No. 8,407,190 which disclosed systems with methods for performing data storage operations with a cloud environment, including containerized deduplication, data pruning, and data transfer.
2) U.S. Patent Publication No. 2010/0332454 which disclosed a system with method to support a variety of clients and cloud storage sites that connected to the system in a cloud environment that requires data transfer over wide area networks, such as the Internet, which have appreciable latency and/or packet loss, using various network protocols, including HTTP and FTP.  Methods are disclosed for content indexing data stored within a cloud environment to facilitate later searching, including collaborative searching and point-in-time snapshot copy backup.
3) U.S. Patent No. 9,026,498 which disclosed methods and systems for lightweight mounting of a secondary copy of file system data.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAVNEET K GMAHL whose telephone number is 571-272-5636.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on 571-270-3750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NAVNEET GMAHL/Examiner, Art Unit 2166                                                                                                                                                                                                        Dated: 5/20/2022






/MARK D FEATHERSTONE/Supervisory Patent Examiner, Art Unit 2166